Citation Nr: 0008612	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-06 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                  


FINDINGS OF FACT

1.  The appellant served in Vietnam from May 1969 to March 
1970.  

2.  He was first assigned to the Headquarters and 
Headquarters Company, 1st Battalion, 11th Infantry, 1st 
Brigade, 5th Infantry Division (M), as a personnel specialist 
between July 1969 and October 1969.  

3.  The appellant was then assigned to Headquarters and 
Headquarters Company, 1st Battalion, 77th Armor, 1st Brigade, 
5th Infantry Division.  

4.  He also worked as a loader between October 1969 and March 
1970, and during that period of time, he was assigned to 
Company C, 1st Battalion, 77th Armor, 1st Brigade, 5th Infantry 
Division (M).

5.  It has been shown and verified that the appellant engaged 
in combat while serving in Vietnam.  

6.  The appellant has post-traumatic stress disorder as a 
consequence of his military service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in July 
1968, the appellant underwent a psychiatric evaluation.  At 
that time, he stated that he had a history of nervousness and 
depression.  He indicated that he had contemplated suicide 
and that at times, he felt quite hostile.  Following a mental 
status evaluation, he was diagnosed with an inadequate 
personality, with schizoid features.  The remaining records, 
including his March 1970 separation examination, are negative 
for any complaints or findings of any psychiatric 
disabilities, including PTSD. 

The appellant's DD 214, Certificate of Release or Discharge 
from Active Duty, shows that the appellant served in the Army 
from April 1968 to March 1970.  The appellant's Military 
Occupational Specialty (MOS) was as a personnel specialist, 
and he received the National Defense Service Medal (NDSM), 
the Vietnam Service Medal (VSM), the Vietnam Campaign Medal 
(VCM), and the Bronze Star Medal (BSM).  

The appellant's personnel records reflect that he served in 
Vietnam from May 1969 to March 1970 and that his principal 
duties were as a loader and a duty foreman.  The records show 
that he was first assigned to the Headquarters and 
Headquarters Company, 1st Battalion, 11th Infantry, 1st 
Brigade, 5th Infantry Division (M), as a personnel specialist 
between July 1969 and October 1969.  He was then assigned to 
Headquarters and Headquarters Company, 1st Battalion, 77th 
Armor, 1st Brigade, 5th Infantry Division.  The appellant also 
worked as a loader between October 1969 and March 1970, and 
during that period of time, he was assigned to Company C, 1st 
Battalion, 77th Armor, 1st Brigade, 5th Infantry Division (M). 

In August 1993, the appellant filed a claim for entitlement 
to service connection for PTSD.  At that time, he stated that 
he had served in Vietnam from 1960 to March 1970, and that he 
was assigned to the 5th Mechanized Infantry C Company as a 
personnel specialist.  The appellant indicated that during 
his tour of duty, he worked as a tank crewman and as a truck 
driver hauling anything from garbage to ammunition.  He noted 
that in 1969 or early 1970, he was put on body bag detail at 
Quang Tri just before the monsoon season.  According to the 
appellant, the bodies were American and they had been shot up 
severely.  The appellant reported that the bodies were flown 
in and dropped off for Graves Registration.  He revealed that 
his unit came under periodic mortar and rocket attacks.  
According to the appellant, when he was in the tank crew, he 
came under fire and had a "near miss" situation in the end 
of February or early March 1970.  The appellant stated that 
at the time of that incident, his tank unit was firing 90 mm 
rounds trying to extricate the enemy from a position in the 
area between Quang Tri and Dong Ha.  According to the 
appellant, he also witnessed an accident between a civilian 
bus and a military tank on a bridge.  He noted that the tank 
hit the bus and killed all of the passengers on the bus.  The 
appellant stated that his unit had to hook a tow rope up to 
the bus and pull it off of the bridge.  He indicated that in 
approximately August 1970, he had to guard bridges and that 
on many occasions, he would be sitting near a bridge in a 
tank hoping that no one would try to take the bridge and fire 
on him.  The appellant noted that at present, he had 
nightmares about his experiences in Vietnam and that he had 
flashbacks, especially with the recent floods in his local 
community.  According to the appellant, the odor around the 
flood areas reminded him of Vietnam coupled with the heat and 
the high humidity.  

In November 1993, the RO received private medical records 
from S.L., D.O., from September 1989 to October 1993.  The 
records show that during that period of time, the appellant 
was intermittently prescribed Prozac.  According to the 
records, in April 1990, the appellant was treated after 
complaining that he was in an extremely stressful work 
related situation.  At that time, he stated that his 
supervisor from work caused him to feel a lot of stress and 
he felt unable to cope.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in St. Louis, from June to July 1995, show that in 
June 1995, the appellant underwent a psychiatric evaluation 
after revealing that he was exposed to several traumatic 
events during his service in Vietnam and that memories of 
those events were currently intruding on his sleep, work, and 
relationships.  At that time, the appellant stated that while 
he was in Vietnam, he was exposed to dead bodies, dismembered 
bodies, and bodies floating in a river.  The appellant 
indicated he witnessed an accident which involved a bus and 
that there were no survivors.  He noted that he saw children 
"screaming, smell of smoke and burnt flesh."  The examining 
physician stated that the appellant's current symptoms 
included depression, with symptoms of suicidal ideation, but 
with no plan, social isolation, including reclusiveness at 
home and at work, irritability, with episodes of 
explosiveness at home and at work, homicidal ideation, with 
no plan elicited, and feelings of hopelessness, anxiety, and 
intense sadness.  The appellant noted that he worried about 
his ability to control himself, especially his temper.  
According to the appellant, his marital conflicts and job 
stressors were severe.  Following the psychiatric evaluation, 
the appellant was diagnosed with PTSD, severe, chronic.  

In a February 1997 decision, the Board remanded this case.  
At that time, the Board stated that although the evidence of 
record showed that the appellant had been diagnosed with 
PTSD, the diagnosis appeared to have been based on a history 
which had not yet been verified.  The Board indicated that 
information needed to provide an examination was contingent 
upon identification of a valid stressor either through a 
report of the United States Army and Joint Services 
Environmental Support Group (ESG) or other means.  Thus, the 
Board remanded this case and requested that the RO forward a 
copy of the appellant's stressor statements, together with 
the portions of his service record, and all other associated 
documents to the ESG in order to verify the appellant's 
claimed stressors.  The ESG's review was requested to include 
a search for any incident or operational reports pertaining 
to the enemy attacks described by the appellant, and the ESG 
was also requested to review whether the specific duties of 
the appellant's unit included the casualty clearing 
operations, including the "body bag detail."  Following the 
completion of the ESG's report, the RO was to prepare a 
report detailing the nature of any combat and/or non-combat 
action, in-service stressful event, verified by the ESG.  If 
no combat and/or non-combat stressor was verified, the RO was 
to note such information in their report.  In addition, the 
RO was to request that the appellant identify all sources of 
medical treatment received for his psychiatric disability, to 
include PTSD, since his separation from service, and that 
copies of the medical records from all sources he identified 
were to be requested and associated with the claims folder.  

In the Board's February 1997 decision, the Board stated that 
after the above development had been completed, the RO was to 
schedule the appellant for a VA psychiatric examination in 
order to determine the nature and extent of any psychiatric 
disorder diagnosed, including PTSD.  In determining whether 
or not the appellant had PTSD due to an in-service stressor, 
the examiner was notified that only the verified history 
detailed in the reports by the ESG and/or by the RO could be 
relied upon.  If the examiner believed that PTSD was the 
appropriate diagnosis, the examiner was to specifically 
identify which stressor detailed in the ESG's and/or the RO's 
report was responsible for that conclusion.  

In May 1997, Ms. P.A. submitted a statement in support of the 
appellant's contentions.  At that time, Ms. A. stated that 
prior to the appellant's entrance into the military, he was 
gentle, loving, and "happy go lucky."  However, Ms. A. 
indicated that when the appellant returned from Vietnam, he 
was depressed, paranoid, dependent on alcohol, and had a 
"death wish."  Ms. A. reported that over the last 27 years, 
the appellant had had flashbacks, nightmares, and had thrown 
tantrums of all sorts.  According to Ms. A., the appellant 
had been treated by a Dr. E., who had treated him with drugs, 
and then subsequently, he had received treatment with the 
PTSD team at the St. Louis VAMC.  Ms. A. stated that the 
appellant also visited a psychiatrist named Dr. P.W. at the 
Jefferson Barracks.  Ms. A. noted that Dr. W. was currently 
retired.  

In May 1997, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
following his arrival in Vietnam, he saw bodies floating in 
the Quaviet River.  The appellant indicated that he also 
witnessed the decapitation of a bus load of "civilian 
Asians" as a "bridge layer" came around a corner and 
collided with the bus, taking the top of the bus off.  He 
reported that while he was in Vietnam, he was assigned to the 
"5th Division 1st of the 77th C Company (tank unit)" in Quang 
Tri City as a crew member and that his duties included 
driving and loading.  According to the appellant, on one 
occasion in base camp, a fellow comrade set clay mors around 
and inside his "hooch" and then set them off, seriously 
injuring an officer.  The appellant stated that he did not 
know whether or not the officer survived.  He revealed that 
in approximately December 1969, he was in various areas of 
the demilitarized zone (DMZ) and that during that time, he 
was intermittently put on "body detail," placing fellow 
comrades into body bags.  The appellant further stated that 
he would see all the "aftermath of death" as a result of 
the "firings out in the province."  He noted that his 
medical treatment for his PTSD started in approximately 1988 
when he sought treatment for stress at work and was 
prescribed Prozac.  The appellant stated that he subsequently 
sought treatment at the St. Louis VAMC.  

In a correspondence from the ESG to the RO, dated in December 
1997, the ESG stated that they had enclosed an extract from a 
Recommendation for Meritorious Unit Commendation submitted by 
the 369th Signal Battalion.  According to the ESG, the report 
documented that Dong Tam, the documented base area location 
of the 1st Battalion, 11th Infantry came under attack on 
October 1, 1969 and it lasted for 49 minutes.  The ESG 
indicated that they had also enclosed a Combat Operation 
After Action Report submitted by the 1st Battalion, 77th Armor 
for Operation Fulton Square, conducted from October 22, 1969 
to January 18, 1970.  According to the ESG, the report 
documented that Operation Fulton Square was conducted in 
Quang Tri Province in the I Corps Tactical Zone of Vietnam.  
The report also documented numerous combat actions during the 
operation, and it further documented that Company C, 1st 
Battalion, 77th Armor was involved in mining incidents during 
the same reporting period.  According to the ESG, the history 
did not document that elements of the appellant's unit 
participated in burial details, nor did it document an 
incident involving a civilian vehicle.  The ESG also noted 
that it had been redesignated as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  

In a February 1998 Memorandum from the RO to the St. Louis 
VAMC, the RO stated that in accordance with the Board's 
February 1997 remand decision, it was their determination 
that there was no objective evidence that the appellant 
suffered any in-service stressor, and that the evidence of 
record did not show that he was involved in combat against 
the enemy.  The RO further concluded that the evidence of 
record did not show that the appellant was involved in Graves 
Registration at any time, and that there was no verification 
of any vehicle accident involving numerous civilian 
Vietnamese nationals.  Thus, the RO stated that no in-service 
stressors had been objectively verified.  

In March 1998, the appellant underwent a VA Social Survey.  
At that time, he stated that in June 1969, he received a 
combat order and reported to the 77th Armored Division in 
Vietnam.  The appellant indicated that he served as a tank 
driver, loader, and crewman, and that he often loaded 
ammunition and other weapons on armored vehicles for combat 
operations.  According to the appellant, he was involved in 
several fire fights with enemy troops and that several of his 
combat missions involved providing fire support for other 
units involved in combat.  The appellant noted that he was 
constantly subjected to fire and bombardment while out on 
combat control.  He reported that he carried dead bodies of 
U.S. soldiers back to the bases.  The appellant revealed that 
at present, he had nightmares because of his war time 
experiences as a tank and armored vehicle driver.  He noted 
that he had had periods of isolation and anger because of the 
way he was treated as a Vietnam veteran.  

In April 1998, the appellant underwent a VA psychiatric 
evaluation.  At that time, the appellant stated that he could 
not sleep and was troubled by combat dreams.  The appellant's 
wife, who had accompanied him to the interview, verified the 
appellant's complaints and stated that it was not infrequent 
that she would wake up with the appellant attempting to choke 
her.  The appellant noted that he tried not to put himself in 
situations where he would retrieve memories of his time in 
Vietnam or where the emotions connected with his experience 
would be rekindled.  He reported that he had several weapons 
around his house, and he related numerous incidents where he 
had threatened people with them, including his wife.  The 
appellant stated that he only stopped himself from acting out 
at the last possible moment when he "came to his senses."  
According to the appellant, he was hyper-vigilant and had an 
exaggerated startle response, particularly when he was 
approached from the rear and touched.  The appellant also 
complained of extreme irritability.  He stated that he 
continued to keep himself involved with veterans' groups and 
was a member of the Color Guard for his section of the 
Legion.  The appellant's wife noted that his symptoms were 
invariably exacerbated after he had functioned as a color 
bearer.  The appellant indicated that he was working part-
time as an auto parts delivery driver and that he had 
frequent instances of conflict with his employer, as well as 
with the customers to whom he delivered.  He expressed 
considerable fear of violence acting out.  

Prior to the evaluation, the examining physician noted that 
he had reviewed the claims file, including the December 1997 
letter from the USASCRUR and the RO's February 1998 
Memorandum concluding that no in-service stressors had been 
objectively verified.  Upon mental status evaluation, the 
examiner noted that the appellant was an obese male who 
appeared to have been unshaven for several days.  The 
appellant wore his hair long and it appeared not to have been 
washed in several days.  There were no anomalies of motor 
behavior other than some unevenness in gait, which was 
consistent with the appellant being very overweight.  Speech 
was not spontaneous but, once initiated, proceeded with 
normal flow and rate.  The appellant's attitude toward the 
examination was cooperative, with an underlying irritability 
because of the ongoing nature of his appeals and his 
perception that compensation authorities did not believe 
anything he said.  Mood was dysphoric and irritable, and 
affect was blunted.  The appellant's affect was congruent 
with mental content, but was inappropriate to the interview 
situation.  Psychotic symptoms were not reported nor 
described and none were elicited during the interview 
process.  Stream of thought was goal-oriented and within 
normal limits for flow and rate.  Thought content was non-
bizarre and was relevant and coherent.  Ability to abstract 
was poor.   Estimate of his intellectual function placed him 
in the average range, and the appellant was oriented in all 
spheres.  The appellant complained about his recent memory 
and his remote memory seemed intact.  Concentration was 
maintained, with effort, and his performance on concentration 
tasks was generally slow and seemed to require a 
minimalization of sensory input.  Impulse control was 
considered poor, judgment was considered poor, and insight 
was considered limited.  

In the appellant's April 1998 VA examination, the examiner 
noted that psychological testing was performed using the 
Personality Assessment Inventory and the Mississippi Scale 
for Combat PTSD.  In regards to an assessment, the examiner 
stated that given that the conditions of the Board remand did 
not allow crediting the appellant's reports of his stressors, 
it was not possible for him to satisfy all the diagnostic 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  The examiner stated that the appellant 
satisfied diagnostic criteria under all other criterion sets 
for the PTSD diagnosis in DSM-IV.  Psychological testing 
produced apparently valid results.  In fact, the appellant's 
profile was more consistent with PTSD than it was with any 
other diagnosis.  The appellant produced a high score for 
anxiety-related disorders, and the examiner noted that the 
traumatic stress portion of the "ARD" sub-scales was 
markedly elevated over both obsessive/compulsive phenomena 
and phobias.  The high point of the entire full scale profile 
was on depression, and there was an almost equivocal 
elevation of cognitive, affective and physiological 
depressive experiences.  Social detachment was strongly 
marked as was affective instability, identity problems, and 
negative relationships.  The examiner noted that in profiles 
of individuals with diagnosed PTSD, elevations on those 
scales were extremely common.  According to the examiner, the 
appellant indicated an unusually high penchant for physical 
aggression and that was congruent with his self-report.  
While some of the appellant's symptomatic report was 
decidedly "odd," his report did not fit an expectable 
pattern of malingering, defensiveness, or inflation of 
symptomatic severity.  The examiner further stated that the 
appellant's potential for suicidal acting out was 
significant, although at present, the appellant indicated 
that he was no actively entertaining such acting out.  

In light of the above, the examiner stated that the symptoms 
described by the appellant and the configuration of 
apparently valid psychological testing were all very 
consistent with the diagnosis of PTSD.  If one credited the 
appellant's reports of stressful events, the legitimacy of a 
PTSD diagnosis was not only tenable, but highly likely.  
However, according to the examiner, DSM-IV criteria could not 
be met if one did not credit the appellant's reports of 
experiences in Vietnam.  Accordingly, the examiner diagnosed 
the appellant with the following: (Axis I) PTSD, (Axis IV) 
psychosocial stressors including difficulties with primary 
and secondary support groups, employment, finances, and 
numerous other areas of interpersonal function; severity of 
stressors was considered severe, and (Axis V) a Global 
Assessment of Functioning (GAF) score of 40.  The examiner 
noted that during periods of exacerbation of the appellant's 
symptoms, it was likely that his GAF score could fall as low 
as 33.  


II.  Analysis

Initially, the Board addresses the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The evidence, in brief, shows that the appellant 
served in Vietnam during the period of hostilities there, 
that he has reported he was exposed to stressors during such 
service, and that PTSD has been diagnosed.  In view of these 
findings, the Board concludes that the appellant's claim is 
well grounded. Once it has been determined that a claim is 
well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  38 U.S.C.A. § 5107.  

In this regard, in February 1997, the Board remanded this 
case.  As previously stated, at that time, the Board 
requested that the ESG verify the appellant's claimed 
stressors, and following the completion of their report, a VA 
psychiatric evaluation was to be conducted.  The Board notes 
that in December 1997, the RO received a correspondence from 
the ESG, and in April 1998, the appellant underwent a VA 
psychiatric evaluation.  Therefore, in light of the above, 
the Board is satisfied that all available relevant evidence 
is of record and that the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim has been met.  

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).  

In the instant case, the Board notes that the appellant filed 
his initial claim for service connection for PTSD in August 
1993.  Thus, given the fact that this case is currently 
pending before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the appellant's claim of entitlement to service connection 
for PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
See Cohen, supra, (quoting 38 C.F.R. § 3.304 (f)); see also 
VA ADJUDICATION PROCEDURE MANUAL M-21-1, Part VI, 7.46 (Oct. 
11, 1995) (hereinafter VA MANUAL 21-1).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court)(formerly the United States Court of Veterans 
Appeals), held that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."  West, Zarycki, 
and Doran cited a provision of the VA MANUAL 21-1 which has 
now been revised as to "Evidence of Stressors in Service" 
to read, in part,... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the October 1995 revision of the 
VA MANUAL 21-1, the Court has held that the requirements in 
38 C.F.R. § 3.304(f) for "credible supporting evidence" 
means that the "appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  See Moreau, 9 Vet. App. at 395; Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The Board would note that the VA has adopted the fourth 
edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed.Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 
38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125 (1999).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the appellant's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appears to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.

The Board has reviewed the record in its entirety.  The Board 
recognizes that in the February 1998 Memorandum from the RO, 
the RO determined that there was no objective evidence that 
the appellant suffered any in-service stressor, and that the 
evidence of record did not show that he was involved in 
combat against the enemy.  However, it is the Board's 
determination that the appellant was involved in combat 
against the enemy.  In this regard, the Board observes that 
according to the appellant, while he was in Vietnam, he was 
in the 77th Armored division and served as a tank driver, 
loader, and crewman.  The appellant contends that he often 
loaded ammunition and other weapons on armored vehicles for 
combat operations.  The appellant further maintains that his 
unit came under periodic mortar and rocket attacks, and that 
on one occasion, his tank unit was firing 90 mm rounds trying 
to extricate the enemy from a position in the area between 
Quang Tri and Dong Ha.  The Board notes that the appellant's 
personnel records confirm that he served in the 1st 
Battalion, 11th Infantry and that his principal duties 
included personnel specialist, loader, and duty foreman.  As 
previously stated, the appellant's personnel records show 
that he was first assigned to the Headquarters and 
Headquarters Company, 1st Battalion, 11th Infantry, 1st 
Brigade, 5th Infantry Division (M), as a personnel specialist 
between July 1969 and October 1969.  He was then assigned to 
Headquarters and Headquarters Company, 1st Battalion, 77th 
Armor, 1st Brigade, 5th Infantry Division.  The records also 
show that the appellant worked as a loader between October 
1969 and March 1970, and during that period of time, he was 
assigned to Company C, 1st Battalion, 77th Armor, 1st Brigade, 
5th Infantry Division (M).

Additionally, the Board further notes that the December 1997 
correspondence from the USASCRUR confirms that the 
appellant's assigned unit engaged in combat.  The Board 
observes that as previously stated, according to the December 
1997 letter, the USASCRUR stated that the documented base 
area location of the 1st Battalion, 11th Infantry, which was 
the appellant's unit, came under attack on October 1, 1969 
and it lasted for 49 minutes.  In addition, the USASCRUR also 
enclosed a Combat Operation After Action Report which was 
submitted by the 1st Battalion, 77th Armor for Operation 
Fulton Square, which was conducted from October 22, 1969 to 
January 18, 1970.  The Board notes that as stated above, the 
appellant was assigned to Company C, 1st Battalion, 77th 
Armor, 1st Brigade, 5th Infantry Division from October 1969 to 
March 1970.  Moreover, according to the USASCRUR, the above 
report documented that Operation Fulton Square was conducted 
in the Quang Tri Province.  The Board observes that as 
previously stated, the appellant has contended that he was 
stationed in Quang Tri.  Furthermore, the report documented 
numerous combat actions during the operation, and it also 
documented that Company C, 1st Battalion, 77th Armor, the 
appellant's unit, was involved in mining incidents during the 
same reporting period.  Thus, in light of the above, the 
Board concludes that the evidence of record shows that the 
appellant engaged in combat while serving in Vietnam.  
Accordingly, it is the Board's determination that there is 
credible supporting evidence of record that the appellant 
served as a loader and that his unit came under periodic 
mortar and rocket attacks, and that the appellant's claimed 
in-service stressor in this regard actually occurred.

In the instant case, the Board observes that the evidence of 
record demonstrates that the appellant has clearly been 
diagnosed as having PTSD by the St. Louis VAMC in June 1995 
and in an April 1998 VA psychiatric evaluation.  In addition, 
the Board notes that although in the appellant's April 1998 
VA psychiatric evaluation, the examiner stated that the DSM-
IV criteria could not be met if one did not credit the 
appellant's reports of experiences in Vietnam, he also stated 
that if one did credit the appellant's reports of stressful 
events, the legitimacy of a PTSD diagnosis was not only 
tenable, but highly likely.  The examiner further indicated 
that the symptoms described by the appellant and the 
configuration of apparently valid psychological testing were 
all very consistent with the diagnosis of PTSD.  Thus, the 
Board observes that in light of the above determination that 
the appellant was involved in combat against the enemy, the 
Board concludes that the diagnosis of PTSD from the 
appellant's April 1998 VA psychiatric is in accordance with 
DSM-IV and establishes a medical link between current 
symptomatology and the claimed in-service stressor. 

In light of the above, it is the Board's determination that 
the appellant's clinical diagnosis of PTSD is supported by 
the service and post-service evidence as to the 
symptomatology, the occurrence of in-service stresssors, and 
the connection of the present condition to the in-service 
stressors.  Accordingly, the Board finds that the record 
supports a grant of service connection for PTSD under both 
the old and new PTSD regulations.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


